Citation Nr: 0031836	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of left knee and left ankle traumatic degenerative 
joint disease, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to September 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, established service connection for left knee 
and left ankle traumatic degenerative joint disease; assigned 
a 10 percent evaluation for that disability; determined that 
the veteran had not submitted well-grounded claims of 
entitlement to service connection for bilateral shoulder 
injury residuals, right knee degenerative changes, migraine 
headaches, acute gastroenteritis, nummular eczema, and tinea 
pedis; and denied the claims.  In April 1999, the veteran 
submitted a notice of disagreement with both the denial of 
service connection for bilateral shoulder injury residuals, 
right knee degenerative changes, migraine headaches, acute 
gastroenteritis, nummular eczema, and tinea pedis and the 
assignment of a single 10 percent evaluation for left knee 
and left ankle traumatic degenerative joint disease.  In June 
1999, the RO granted service connection for migraine 
headaches; assigned a 10 percent evaluation for that 
disability; granted service connection for nummular eczema 
and tinea pedis; and assigned noncompensable evaluations for 
those disabilities.  In June 1999, the RO issued a statement 
of the case to the veteran which addressed the issues of the 
veteran's entitlement to service connection for bilateral 
shoulder injury residuals, right knee degenerative changes, 
and acute gastroenteritis, and the evaluation for his left 
knee and left ankle traumatic degenerative joint disease.  In 
August 1999, the veteran submitted an Appeal to the Board (VA 
Form 9).  The veteran expressly stated that he was "only 
appealing" the issue of the evaluation assigned for his left 
knee and left ankle disabilities.  The veteran has 
represented himself throughout this appeal.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected left 
knee and left ankle disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as evaluation of the veteran's 
left knee and left ankle traumatic degenerative joint 
disease.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

In his August 1999 substantive appeal, the veteran explicitly 
limited the issue on appeal to the evaluation of his left 
knee and left ankle disabilities.  Therefore, the issues of 
the veteran's entitlement to service connection for bilateral 
shoulder injury residuals, right knee degenerative changes, 
and acute gastroenteritis are not on appeal.  

The Board observes that the September 1998 rating decision 
determined that the veteran's claims of entitlement to 
service connection for bilateral shoulder injury residuals, 
right knee degenerative changes, and acute gastroenteritis 
were not well-grounded and denied the claims.  In November 
2000, the statutes applicable to the adjudication of claims 
for Department of Veterans Affairs (VA) disability 
compensation were amended to remove the requirement of the 
submission of a well-grounded claim.  The amended statutes 
provide that where a claim for benefits was denied or 
dismissed as not well-grounded under the provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the claim became final 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000, the Secretary of the VA shall, upon the 
request of the claimant or on the Secretary's own motion, 
order the claim readjudicated as if the denial or dismissal 
had not been made if the request for readjudication is filed 
by the claimant or a motion is made by the Secretary not 
later than November 9, 2002.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Therefore, the issues of the veteran's entitlement to 
service connection for bilateral shoulder injury residuals, 
right knee degenerative changes, and acute gastroenteritis 
are referred to the RO for appropriate action.  


REMAND

In his April 1999 notice of disagreement and August 1999 
substantive appeal, the veteran advanced that the record 
supported assignment of separate compensable evaluations in 
excess of 10 percent for his left knee and left ankle 
disabilities.  He stated that his left knee disability was 
manifested by severe chronic joint pain with associated 
limitation of motion and instability requiring the use of a 
hinged knee brace.  He reported further that his left ankle 
disability was manifested by chronic severe joint pain.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  In a July 1, 1997 precedent opinion, the 
General Counsel of the VA observed that 38 C.F.R. § 4.71, 
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion and 
held that a claimant who had both arthritis and instability 
of the knee may be rated separately under 38 C.F.R.§ 4.71a, 
Diagnostic Codes 5003 and 5257.  The opinion clarified that 
the provisions of 38 C.F.R. § 4.14 prohibit the "evaluation 
of the same disability under various diagnoses."  VAOPGPREC 
23-97 (July 1, 1997).  

At a January 1998 VA examination for compensation purposes, 
the veteran complained of occasional left knee pain; "some 
evidence of giving way" of the left knee; and occasional 
left ankle pain with a decreased range of motion.  While he 
observed that the veteran exhibited a "normal bilateral knee 
exam" and a "history of a left ankle fracture with a normal 
exam," the VA examiner commented that the veteran might 
"benefit from physical therapy" in reference to his left 
knee and left ankle disabilities.  The record does not 
reflect whether the veteran was subsequently afforded the 
recommended physical therapy.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his left knee and left ankle 
disabilities including the names and 
addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

2.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected left knee and 
left ankle disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should identify the 
limitation of activity imposed by the 
veteran's left knee and left ankle 
disabilities and any associated pain with 
a full description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  If no joint 
instability and/or actual or functional 
impairment is found, such findings should 
be expressly noted.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

3.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his original 
claim for disability compensation will be 
decided upon the evidence of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

5.  The RO should then readjudicate the 
veteran's entitlement to an evaluation in 
excess of 10 percent and/or separate 
compensable evaluations for his left knee 
and left ankle traumatic degenerative 
joint disease with express consideration 
of the applicability of 38 C.F.R. 
§§ 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 5271 (2000); VAOPGPREC 23-97 (July 
1, 1997); and the Court's holdings in 
Ferraro v. Derwinski, 1 Vet. App. 326 
(1991); DeLuca v. Brown, 8 Vet. App. 202 
(1995); and Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 7 -


